Title: From James Madison to D. Browder, 27 December 1806
From: Madison, James
To: Browder, D.



Sir.
Department of State, Decr. 27th. 1806.

I have recd. your letter of the 10th. inst. enclosing the Protest of Robert Selden, the Pilot, who lately conducted the Cambrian Frigate into the Chesapeake contrary to the President’s proclamation.  This instrument not being considered a sufficient exculpation, you will be pleased to cause him to be prosecuted for a breach of the proclamation.  I am &c.

James Madison

